     Case 1:18-cv-01693-ALC-OTW Document 118 Filed 04/18/19 Page 1 of 8



Anthony Zappin
1827 Washington Blvd., Huntington, WV 25701 | (843) 520 - 6303 | anthony.zappin@gmail.com



                                                                              Dated: April 18, 2019

VIA CM/ECF

Hon. Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 20D
New York, NY 10007

       RE:       Zappin v. Comfort et al., Case No. 18-cv-1693

Dear Judge Wang:

        I write concerning the Court’s April 15, 2019 Order. 1 Specifically, the Court has falsely
accused me of violating a non-existent sealing order with respect to the filing on my opposition
memorandum and supporting documents. (See Dkt. No. 112.) I respectfully request that the Court
issue a corrected order as well as a written apology to me for its baseless accusations.

        In its April 15, 2019 Order, the Court asserts that I committed “repeated violations of the
sealing order.” (See Dkt. No. 117.) This is unequivocally false. Simply put, there is no sealing
order pertaining to my filings in this matter. Judge Sweet’s previous orders are limited to
defendants’ filings. Specifically, Judge Sweet’s orders only permit defendants to file their motions
to dismiss under seal and do not concern any filings made by me. (See Attachments, Dkt. Nos. 43,
44 and 51.)

        The Court’s characterization of Judge Sweet’s prior orders in its April 15, 2019 Order is
plainly incorrect and misleading. (See April 15, 2019 Order at 3.) This is confirmed by several
facts:

                 The record is devoid of any order specifically directing me to place any of my
                 filings under seal. Moreover, Judge Sweet never issued any disapproving order or
                 statement directed at me for filing my papers publicly on CM/ECF.

                 Ms. Comfort has repeatedly filed her papers in this matter publicly and has attached
                 statutorily sealed documents from the state matrimonial case to her filings,
                 including the child custody decision containing sensitive and private information
                 about our child. (See Dkt. Nos. 30, 31, 32, 74, 75, 76, 77, 90 and 91.) The Court
                 has not criticized Ms. Comfort for failure to adhere to this mythical sealing order.

       1
           The Order was not filed under April 16, 2019.
      Case 1:18-cv-01693-ALC-OTW Document 118 Filed 04/18/19 Page 2 of 8



               Nor has the Court directed that her filings be placed under seal as it did with my
               opposition papers and supporting documents. The Court appears to be targeting
               only me.

               My opposition memorandum and supporting documents do not contain any
               confidential or sensitive information warranting sealing. The is confirmed by the
               fact that in its April 15, 2019 Order, the Court fails to identify any confidential or
               sensitive information necessitating sealing.

               N.Y. Domestic Relations Law § 235, the sealing provision that defendants cited in
               seeking leave to file their motions to dismiss under seal, only pertains to court
               officers and not parties to a matrimonial litigation. Any privacy interest afforded
               by that statute belongs to Ms. Comfort and myself, which we have obviously not
               availed ourselves to by making our filings public in this matter. In other words, the
               decision as to whether to make filings and papers from the state matrimonial action
               resides exclusively with Ms. Comfort and myself. Defendants are entitled to no
               protection under the provision and Judge Sweet’s orders granting them leave to file
               their motions to dismiss were incorrect.

               The Court’s accusations are particularly egregious in light of the fact that Defendant
               Harriet Newman Cohen, the so-called “Attorney for the Child,” advertises
               decisions from the state matrimonial case on her firm’s website. (See
               https://www.crsslaw.com/decisions.) Her conduct is, without question, detestable
               and serves no purposes other than to harm the child she was appointed by the state
               court to represent. In flies in the face of fairness that this Court would now let her
               conceal her filings from public viewing when she is accused of serious attorney
               misconduct and financial fraud.

               Most notably, the Court clearly envisioned that my opposition papers would be
               filed publicly via CM/ECF by specifically directing that they be filed by “11:59
               p.m.,” or after normal business hours. (See Dkt. Nos. 104 and 111.) The Court is
               no doubt well aware that any filings made under seal must be done in person in the
               Clerk’s Office and during normal business hours.

         The Court’s April 15, 2019 Order is plainly troubling. Indeed, it is apparent from the tone
and tenor of the order that the Court is searching and scouring the record for a reason or
justification to sanction me, no matter how tenuous. These are the same tactics employed by
Justice Matthew Cooper and the First Department.

        Indeed, the Court’s baseless assertions that I “repeatedly violated” a non-existent sealing
order are particularly reckless in light of the fact that just days prior to issuing the April 15, 2019
Order it became aware of the fact that I was disbarred in New York without a hearing and based
on fabricated findings issued by Justice Cooper in the state matrimonial case. (See Dkt. No. 109.)
Most notably, it is now clear based on the hearing in West Virginia that Justice Cooper fabricated
findings that I falsified text messages, which are now confirmed not to even exist, and that I gave
false testimony, which appears nowhere in the trial transcript. (See Dkt. No. 109.)



                                                                                               Page 2
      Case 1:18-cv-01693-ALC-OTW Document 118 Filed 04/18/19 Page 3 of 8



        The Court’s conduct in baselessly and out-of-the-blue accusing me of violating a non-
existent sealing order runs directly parallel with the egregious behavior of Justice Cooper and the
First Department. I will not tolerate it. And, I believe that I am owed an apology by this Court.

        With respect to the Court’s assertions that I have made late filings, the Court omits key
facts in its April 15, 2019 Order. Nevertheless, the Court is no doubt aware that I am entitled to
particularized notice and, most importantly, an opportunity to be heard prior to the Court imposing
any type of sanction on me. I will be happy to address the Court’s assertions if it becomes
necessary and after I am afforded notice and an opportunity to be heard.

       I thank the Court for its attention to this matter.



                                                             Respectfully,




                                                             Anthony Zappin
Enclosures

cc:    Claire Comfort (via CM/ECF)
       All Counsel (via CM/ECF)




                                                                                            Page 3
                 Case
                 Case 1:18-cv-01693-ALC-OTW
                   Case                      Document
                         1:18-cv-01693-RWS Document
                      1:18-cv-01693-ALC-OTW Document  43Filed
                                                    41118  Filed 07/13/18
                                                              07/12/18
                                                            Filed          Page
                                                                         Page
                                                                  04/18/19    1 of142of
                                                                            Page      of28

~,rR1vK1 N RADLER ~                                                                                                                                      WWW . R I VKIN RA OLER . COM
                    A T l ORNE Y S AT I AW
                                                                                                                                                         926 RXR Plaza
                                                                                                                                                         Uniondale, NY 11556-0926
  JANICE J. DIGENNARO                                                                                                                                    T 516 .357.3000 F 516 .357.3333
  PARTNER
  (516) 357-3548
  Jan Ice . d lg enna ro@rlv kin . com
                                                  USDC SDI\~~
                                                  DOCUfv[E                           rr
                                               r  ELEC"fRONICrJ..LY FILED
                                                  DOC#:                  -•""--'


                                              J       ~ ,.      "
                                                                    ~•• , TT~-..
                                                     • r.... '-...1 -'
                                                                          • - -<I "r"\ ,.
                                                                          ~--•- ~,;·.... :. .
                                                                                                                   -


                                                              -_:.~                     • :_:II~   -==-~--        -
                                                                                                       - -""'-u- ~--.,




                                                                                                    July 12, 2018
  VIAECF                                                                                                                       t   I       J .
                                                                                                                                                 I=~
                                                                                                                                                  ~-, .
                                                                                                                                                 j ,..      \,.•i
                                                                                                                                                                    -
                                                                                                                                                                    I~
                                                                                                                                                                    I
                                                                                                                                                                         ., Wl Is
                                                                                                                                                                           : 't   '~-



                                                                                                                               lf.. - -;
                                                                                                                               I   , ...


 Judge Robert W. Sweet
 United States Courthouse
 Southern District of New York
 500 Pearl St. - Courtroom 18C                                                                                                 JUUGE SWEE. Cdl\ v1uc:H~·/
 New York, NY 10007-1312

                Re:         Anthony Zappin v. Claire Comfort, Robert Wallack,
                            The Wallack Firm, P. C., Harriet Newman Cohen, Cohen
                            Rabin Stine Schumann LLP, Comprehensive Family Services,
                            Case 1:18-cv-01693-RWS

 Dear Judge Sweet:

 This firm represents Defendants, Harriet Newman Cohen and Cohen Rabin Stine Schumann LLP
 ("Cohen Defendants"), in the above-referenced action. The Cohen Defendants submit this letter in
 support of two requests concerning their anticipated motion to dismiss Plaintiffs Complaint to be
 filed on July 20, 2018 .

The instant action is based on custody proceedings which were conducted in New York County
Supreme Court. Defendant, Harriet Newman Cohen, was appointed by the Court in those
proceedings as the attorney for ·the then infant child of Plaintiff and Defendant, Claire K. Comfort.
Plaintiffs Complaint involves allegations pertaining to the Cohen Defendants' actions and positions
taken in the custody proceedings.

Therefore, in moving to dismiss the Complaint, the Cohen Defendants intend to submit documents
filed and Orders rendered in the custody proceedings as exhibits in support of the motion and will
refer to same in their brief. New York Domestic Relations Law§ 235(1) mandates that all papers
filed in a matrimonial matter be designated as confidential. Given the plain language of the statute,
the Cohen Defendants respectfully request leave from this Court to file the motion to dismiss the
Complaint and all exhibits under seal.


9 Thurlow Terrace                        21 Main Street, Court Plaza South                           4 77 Madison Avenue                                 2649 South Road
Albany, NY 12203 ·1005                   West Wing, Suite 158                                        New York, NY 10022-5843                             Poughkeepsie, NY 12601 -6843
T 518 .462.3000 F 518,462.4199           Hackensack, NJ 07601 -7021                                  T 212 .455.9555 F 212.687.9044                      T 845.473.8100 F 845.473.8777
                                         T 201.287.2460 F 201.489.0495
                 Case
                 Case
                  Case1:18-cv-01693-ALC-OTW
                      1:18-cv-01693-ALC-OTW  Document
                                            Document
                        1:18-cv-01693-RWS Document    43
                                                       FiledFiled
                                                   41 118   Filed 07/13/18
                                                                         PagePage
                                                                   04/18/19
                                                             07/12/18         2 of 225of
                                                                             Page      of28

11fR1VKlNRADLER ~
              A f f OI/N l, 'r S A l I. AW




Judge Robert W. Sweet
July 12, 2018
Page 2



We further request an additional five (5) pages beyond the 25-page limit for the memorandum oflaw
that will be filed in support of the motion to dismiss. The Complaint is 100 pages in length and
asserts nine causes of action against the Cohen Defendants. Thus, the extra pages are needed to
adequately cover the issues presented.

Your attention hereto is appreciated.

                                                    Respectfully submitted,

                                                    RIVKIN RADLER LLP

                                                    Isl Janice J. DiGcnnaro

                                                    Janice J. DiGennaro




JJD/bd




40 50234 v1
         Case
         Case 1:18-cv-01693-ALC-OTW
           Case                      Document
                 1:18-cv-01693-RWS Document
              1:18-cv-01693-ALC-OTW           44Filed
                                            42118
                                     Document       Filed 07/16/18
                                                       07/12/18
                                                    Filed           Page
                                                                  Page
                                                           04/18/19    1 of162of
                                                                     Page      of28



                                                LAW OFFICES
ALAN J. Fl,JMUSO 0
MICHAEL K. KELLY •
                               FUMUSO, KELLY, SWART, FARRELL,                                          JAMES B. REILLY
                                                                                                       ANN D. SCHATTNER
                                                                                                       JOSEPH P. ROSH
DOUGLAS J. SWART
JAMES F. FARRELL, JR.
                                  POLIN & CHRISTESEN, LLP                                              ALBERT E. RISEBROW
                                                                                                       JUNE R. HERMAN
LORRAINE BERWND POLIN, R.N.                                                                            CATHERINE ANN BRENNAN
SCOTT G. CHRISTESEN, R.Ph. o                                                                           MICHELLE C. ACOSTA
                                               MAILING ADDRESS                                         WILLIAM G. MacOEVITT
SETH KIRSCHBAUM
JORDAN KARP
                                           110 MARCUS BOULEVARD                                        SUZANNE LAVOIE, RN.
                                      HAUPPAUOE, NEW YORK 11788-3704                                   MAUREEN P. BLAZOWSKI
CHRISTIAN A. Fl)MUSO                                                                                   ANTHONY MAFFIA
                                       (631) 232-0200 • FAX (631) 232-1305                             HUGO A.BASSO
                                                  www.fksfpc .com                                      ALEX B. GILBERT
JAMES J. GIRVAN                                                                                        MICHAEL A. NEMECEK
                                                                                                       KRISTIN N. MORO
                                                                                                       MARIEL A. AUERBACH
                                                                                                       ANTHONY MARINO
ROBERTW. D
(1949 - 2014)                                                                                          MARY L. SHARKEY
                                                                                                       OFFICE ADMINISTRATOR

                                                                                                       DONNA OZOLS
                                                                                                       SENIOR PARALEGAL



                                                                                  15 (r~ Cs
                                                                                  ~--
                                                                                                     I' 11 1t1 r~
                                                                                               Fi LS .., \.:/ ';.:, ! !j'   I

                                                                                  •                 -----·--·1 11           I
 VIA ECF
 Honorable Robert W. Sweet
                                                                                  i

                                                                                           I
                                                                                                  , ~,L '·s         iL_.I
                                                                                                                      u 1
                                                                                                                            I




 United States Courthouse                                                         t   --                .
                                                                                                                I
                                                                                                            ·--.J
 Southern District of New York                                               JUDG1.: S'VE
 500 Pearle Street - Courtroom 18C
 New York, NY 10007-1312

 Re:            Anthony Zappin v. Claire Comfort, Robert Wallack, The
                Wallack Firm, P.C., Harriet Newman Cohen, Cohen Rabin Stine
                Schumann, LLP and Comprehensive Family Services, Inc.
                Case No.: 1:18-CV-01693-RWS
                Our File No.: AW-1013

 Dear Judge Sweet:

      Our office represents the defendant, Comprehensive Family
 Services, Inc. in the above-entitled litigation. (Hereinafter
 referred to as CFS defendant). The CFS defendant submits this
 letter application in support of the request concerning the
 anticipated Motion to Dismiss plaintiff's Complaint which is
 estimated to be served on or before July 20, 2018.

      In accord with the applications made by the attorneys for
 the co-defendants, Harriet Newman Cohen and Cohen Rabin Stine
 Schumann, LLP seeking permission to submit documents, Orders and



                                                                    J~ z6-i~-
 other materials pertaining· to the subject motion, we respectfully
 request this Court's permission to also do so under seal as many
 of the documents and materials pertain to matters arising out of
 New York Domestic Relations Law §235(1)



                                                                                               -7 f J. /(T
  Case
  Case 1:18-cv-01693-ALC-OTW
       1:18-cv-01693-ALC-OTW
    Case                     Document
                             Document
         1:18-cv-01693-RWS Document    44
                                    42 118  Filed
                                        FiledFiled07/16/18
                                                   04/18/19
                                              07/12/18      Page
                                                              2 of272of
                                                            Page
                                                         Page         of28




Honorable Robert W. Sweet
United States Courthouse
Southern District of New York
July 12, 2018
Page 2



      Additionally, we respectfully request the Court's imprimatur
to exceed the standard twenty-five (25) page limit for Memorandum
of Law, filed in support of motion, allowing our offices to
include an additional five · (5) pages. In accord with the
representations made by the co-defendants, and in recognition of
the length of plaintiff's Complaint, which spans one hundred
 (100) pages of type and two hundred (200) paragraphs of
allegations, we anticipate that our Memorandum will exceed the
customary limit of this Honorable Court.

     We respectfully request the Court directives on these issues
and thank this Honorable Court for its courtesy and cooperation
in this litigation.

                              Respectfully submitted,

                              FUMUSO, KELLY, SWART, FARRELL,
                              POLIN   &   C~,aL-L_L_P_ _

                              BY:         ~•
                                      /
                                    SCOTT G. CHRISTESEN

SGC/st
        Case
        Case
         Case1:18-cv-01693-ALC-OTW
             1:18-cv-01693-ALC-OTW  Document
                                   Document
               1:18-cv-01693-RWS Document    51
                                              FiledFiled
                                          45 118   Filed 07/24/18
                                                          04/18/19
                                                     07/18/18      Page
                                                                     1 of18
                                                                   Page
                                                                Page      1of
                                                                            of18


                               THE WALLACK FIRM, P.C.
                                     777 THIRD AVENUE
                                        21 n FLOOR
                                 NEW YORK, NEW YORK 10017
                                         (212) 223-1300
                                    FACSIMILE (212) 223-1301
                                      WWW.WAL.LACKFIRM , C0M




                                                           July 18, 2018


VIA ECF
Judge Robert W. Sweet                                                                                         -7
United States Courthouse                                   f"G~~~l)C.Si)i'4;
Southern District of New York
500 Pearl St. - Courtroom 1BC
                                                           II nocu 1EN r                                             I

                                                                I ELECTR01HCALLY FU ., .· i'                          :\
New York, New York 10007                                        I Df)f""'   #·                                   .:
                                                             I     '-''--'
                                                                   '1'1'.'
                                                                               .
                                                                              r11
                                                                                 -------
                                                                                     ,. - ;  [>·]
                                                                                                       ~ -  '    '. I         i

       Re:     Anthony Zappin v. Claire Comfort, et al.;   \ I
                                                            IL
                                                                 r
                                                               i);\  . J:.'.. ~-
                                                                               i  ,.,,r..::,   •  - - --
                                                                                           -- - - ____ __, ,.. .         '1
                                                                                                                              I
                                                                                                                              I
                                                            j     -   -   -·- - -
               Case No.: 1:18-CV-01693-RWS                                          _,A:                        . ....... .




Dear Judge Sweet:

        On behalf of defendants the undersigned and The Wallack Firm, P.C., I submit this letter
in support of two requests concerning the anticipated motion to dismiss Plaintiffs Complaint to
be filed on July 20 , 2018.

        In accord with the applications made for the attorneys for co-defendants, Harriet Newman
Cohen, Cohen Rabin Stine Schumann LLP, and Comprehensive Family Services, Inc. seeking
permission to submit documents under seal, I also respectfully request the Court's permission to
do so for the same reasons , to wit, the documents and papers that will accompany the motion
fall under New York Domestic Relations Law§ 235(1 ).
                                                  .
       Similarly, I respectfully request the Court's permission to extend the 25-page limit for the
memorandum of law an additional 5 pages. Given that the Complaint is 100 pages in length and
asserts 9 causes of action against the undersigned and The Wallack Firm, P.C., I anticipate the
extra pages will be necessary.

                3t,, E                                     Respectfully suJmlitted, .


                         fl>()    u
                         t-zc9--f5
cc:    All parties (via ECF)
